DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5–7, 11–17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaen et al., US 2017/0001155 A11.
Regarding claim 1, Chaen discloses a polytetrafluoroethylene polymer that has drawability and non-melt processability, because it can be extruded.  See Chaen [0028], [0182].  The polymer is manufactured using essentially the same process as described in Example 2 of the Applicant’s disclosure.  Therefore, the polymer is presumed to exhibit the same properties as the claimed polymer.  See MPEP 2112.01(I).  
Specifically, in Example 2, a reaction vessel with an internal volume of 6 L was provided with a stirrer, 3600 g of deionized water, 104 g of paraffin and 5.4 g of CF3OCF(CF3)CF2OCF(CF3)COONH4.  See Spec. filed June 09, 2021 (“Spec.”) ps. 17–18.  The vessel was hermitically sealed and purged with nitrogen to remove oxygen.  Id.  The temperature in the vessel was increased to 70°C, and is filled with TFE, and the pressure in the vessel was set to 0.78 MPa.  Id.  A polymerization initiator of 18.0 mg of ammonium persulfate was added.  Id.  TFE was continuously supplied to the vessel so that a constant pressure of 0.78 MPa was maintained.  Id.  When 756 g of TFE was charged, 10.8 mg of hydroquinone was added.  Id. at p. 19.  When 1800 g of TFE was charged, the supply of TFE and stirring were stopped to terminate the reaction.  Id.  The vessel was evacuated until the internal pressure reached atmospheric pressure and the product was removed from the vessel and cooled.  Id.  A wet powder was obtained and was dried at 135°C for 24 hours.  Id.
In Production Example 1 of Chaen, a 6 L autoclave was provided with a stirrer, 3560 ml (3560 g) of deionized water, 104 g of paragon wax and 5.4 g of CF3OCF(CF3)CF2OCF(CF3)COONH4.  See Chaen [0371].  The autoclave was purged with nitrogen.  Id.  The autoclave was heated to 70°C.  Id.  The autoclave was then filled with TFE.  Id. at [00371]–[00373].  An aqueous solution of ammonium persulfate was injected into the autoclave, and the pressure was adjusted to 0.78 MPa.  Id. at [0373].  TFE was continuously supplied so as to always maintain the pressure of the autoclave at 0.78 MPa.  Id. at [0374].  When 429 g of the 1225 g TFE charged into the autoclave was consumed, 14.32 mg of hydroquinone was added.  Id. at [0375].  Polymerization continued until 1225 g of TFE was consumed, at which point the stirring and supply of the monomer were stopped.  Id. at [0376].  The gas inside the autoclave was released to normal pressure and the reaction was finished.  Id. A wet powder was obtained, and was dried for 18 hours in a hot-circulating dyer set to 160°C, to obtain a modified PTFE fine powder.  Id. at [0380]–[0381].
Therefore, because the process described in Chaen is essentially the same as that disclosed in Example 2 of the Applicant’s disclosure, the PTFE obtained in Chaen is presumed to have the same characteristics as the claimed polymer.  
Regarding claim 2, the polymer produced in Production Example 2 in Chaen has a standard specific gravity of 2.145.  See Chaen Table 1, [0393].  This value is within the claimed range of 2.140 or more and 2.165 or less.
Regarding claim 4, the polymer in Chaen is presumed to exhibit the property described in this claim, because it is manufactured using essentially the same process as described in Example 2 of the Applicant’s disclosure.
Regarding claims 5, 14 and 15, the polymer of Chaen can be used to manufacture a filter material.  See Chaen [0205].
Regarding claims 6, 16 and 17, the polymer of Chaen can be used in an air filter medium, with a thickness of 100 µm.  See Chaen [0205].  This value is within the claimed range of 1000 µm or less.
Regarding claims 7, 19 and 20, the polymer of Chaen can be used as an air filter medium in HEPA applications.  See Chaen [0257].  A HEPA rating means that the filter has an efficiency of 99.97% for 0.3 µm sized particles at a face velocity of 5.3 cm/s.  See Walls et al., US 2014/0250846 A1 [0014].
Regarding claim 11, the filter medium in Chaen can be pleated.  See Chaen [0247].  A pleated filter has a zigzag shape in which mountain folds and valley folds are alternately repeated.
Regarding claim 12, the filter medium of Chaen can eb held in a frame.  See Chaen [0264].
Regarding claim 13, the polymer in Chaen is presumed to exhibit the property described in this claim, because it is manufactured using essentially the same process as described in Example 1 of the Applicant’s disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaen et al., US 2017/0001155 A1 in view of Uchiyama et al., US 2015/0013295 A1.
Regarding claim 8, Chaen teaches that the can be used to manufacture a filter material.  See Chaen [0205].  The filter material is a PTFE membrane.  The average pore size of the filter is preferably 0.4 to 2.0 µm and the thickness of 100 µm to maintain a low pressure loss.  Id. at [0200], [0205].
Chaen differs from claim 8 because it does not disclose the pressure loss of the filter medium.
But it would have been obvious to use routine experimentation to determine the optimal pressure loss of the filter material in Chaen, because the reference says that the pressure loss should be low.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed pressure loss of 250 Pa or less when air is passed through the air filter medium at a flow velocity of 5.3 cm/s.  This is because Uchiyama discloses filter material made of a fluororesin membrane with an average pore diameter of 0.01 to 100 µm and a thickness of 1 to 300 µm, with a pressure drop of 10 to 300 Pa when air is passed through the membrane at a rate of 5.3 cm/sec.  See Uchiyama [0015], [0032].  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chaen et al., US 2017/0001155 A1 in view of Hyde et al., US 4,541,825.
Regarding claim 9, Chaen teaches that the can be used to manufacture a filter material.  See Chaen [0205]. 
Chaen differs from claim 9 because it fails to disclose the coefficient of variation of pressure loss of the filter material.
But Hyde teaches that it is beneficial for an air filter to have a consistent pressure loss variation to ensure that the flow characteristics are consistent across the filter.  See Hyde col. 3, ll. 51–56.  As such, Hyde teaches that it is beneficial for the coefficient of variation of pressure loss across the filter to be below 4.  Id. at col. 4, ll. 61–67.  It would have been obvious to use routine experimentation to determine the optimal pressure loss variation across the filter medium in Chaen to ensure that the flow across the filter medium is consistent.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving a coefficient of variation of pressure loss of 6.0 or less because Hyde discloses an air filter with a coefficient of variation of pressure loss below 4.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chaen is the U.S. Publication of WO 2015/080290 A1, which is an “X” reference cited in the International Search Report filed in the record on June 09, 2021.